Citation Nr: 1528463	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO. 10-44 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type 2, as due to herbicide exposure.

2. Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus, posttraumatic stress disorder (PTSD), service-connected prostate cancer, and herbicide exposure.


REPRESENTATION

Veteran represented by:	Preston J. Girard, Agent


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  His service included a tour of duty in Vietnam from October 1967 to August 1968. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In an April 2013 decision, the Board granted an initial 100 percent evaluation for the Veteran's service-connected PTSD.  This award constitutes a complete grant of the Veteran's claim and the issue is therefore no longer on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to special monthly compensation based on the need for aid and attendance has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran had active duty service within the borders of the Republic of Vietnam and is presumed to have been exposed to herbicides.

2. The Veteran has a current diagnosis of diabetes mellitus type 2.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type 2 have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

In the decision below the Board has granted entitlement to service connection for diabetes mellitus and remanded the claim for entitlement to service connection for hypertension.  Therefore, no discussion of VA's duty to notify or assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Service Connection - Diabetes Mellitus

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), ischemic heart disease (including coronary artery disease), all chronic B-cell leukemias, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).

Preliminarily, the medical evidence of record, specifically the September 2014 VA examination report, reflects a diagnosis of diabetes mellitus type 2.  As such, the Board finds the Veteran has established current disability for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, diabetes mellitus type 2 is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.

Further, the Veteran's service personnel records confirm that he was stationed in Vietnam between 1967 and 1968.  The Veteran's DD-214 reflects 10 months of foreign service as well as a Vietnam Campaign Medal with device and a Vietnam Service Medal.

Upon review, the Board finds the evidence supports the presumption of exposure to herbicides for the purpose of establishing entitlement to service connection for diabetes mellitus type 2.  The Veteran's service personnel records clearly reflect that he was stationed within the borders of the Republic of Vietnam during the statutorily required period.  His statements regarding having served in Vietnam have been consistent, are supported by the record, and are therefore, credible.  As the Veteran's post-service medical records reflect a current diagnosis of diabetes mellitus type 2, service connection is warranted as this disability is presumed to have been incurred during active duty service based on the Veteran's exposure to herbicides while in Vietnam.


ORDER

Entitlement to service connection for diabetes mellitus type 2, is granted.


REMAND

After review of the claims file the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claim.

Pursuant to the Board's prior April 2013 remand, the Veteran was afforded a VA medical examination to ascertain the etiology of his hypertension.  In September 2014 the Veteran was subsequently provided with an examination, the report of which has been associated with the claims file.  Review of the examination report reflects a diagnosis of hypertension.  However, in providing an opinion as to the etiology of the disease, the examiner opined that it was less likely as not that the Veteran's hypertension was "proximately due to or the result of" a service connected condition.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  As the examiner's opinion did not address the issue of aggravation, it is inadequate for VA purposes and remand is required in order to comply with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for the Veteran dated from January 2015 to the present.  All attempts to obtain these records should be documented.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed hypertension.  The claims file, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the evidence the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by or otherwise related to service (to include presumed herbicide exposure), or was caused or aggravated by his service-connected diabetes, PTSD, or prostate cancer?

Aggravation is defined as the permanent worsening beyond the natural progression of the disability.

A complete and full rationale must accompany any opinion provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.
 
4.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


